DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims 
Claims 1-4 have been cancelled and new claims 8-13 have been presented and now under consideration in the application.  

Claim Objections
Claim 8-10 are objected to because of the following informalities: 
 	With respect to claim 8: (i) lines 9-10 recites the limitation “each of the first purging base bricks in each of a first group through an Nth group of the first N groups”, it is suggested to replace this limitation with --each of the at least two first purging brick of the first group--; since lines 6-8 have already established that each group in the first N groups of removable bottom converters comprises at least two first base brick.
	(ii)line 19-20, recites the limitation “each of the second purging base bricks in each of the second N groups”, it is suggested to replace this limitation with --each of the at least two second purging brick of the second group--; since lines 17-18 have already established that each group in the second N groups of removable bottom converters comprises at least two second base brick. Appropriate correction is required.
	In claim 8, line 10, it is suggested to replace the limitation “has a first through hole therein, are spaced from each other” with -- has a first through hole therein, and 
are spaced from each other--. For claim language clarity.
	In claim 8, lines 19-20, it is suggested to replace “has a second through hole therein, are spaced from each other” with -- has a second through hole therein, and are spaced from each other--. For claim language clarity.
	Claims 9 and 10 individually depends on a cancelled claim 1, it is therefore suggested to amend these claims to depend on the newly introduced independent claim 8.

                                             Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
In particular, claim 8 in line 14 sets forth a conditional clause “when”, however fails to set forth why the first converter bottom is removed to necessitate its replacement by a second bottom converter; thereby making the claim incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Claim 11 recites the limitation "the spacing" at the beginning of line 2.  There is 
insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hubble et al. (US Patent No. 3,829,960).
Regarding claim 8, Hubble et al.  teaches a  powder-bottom-injecting converter (see abstract and column 1, lines 7-16) comprising: a converter body (10, see figure 1 and column 2, lines 2-15); a converter bottom (12, see figure 1 and column 2, lines 2-15); wherein the converter bottom comprises a plurality of independently removable converter bottoms (i.e. the converter bottom being removable also suggested that it is also replaceable by other identical converter bottoms, see abstract, column 1, lines 31-47 and column 2, lines 2-15); wherein the converter bottom  (12) and any one of the other  independently replaceable bottoms comprises at least two first purging base bricks (i.e. plug 18, see figures 1, 4 and 6; and column 2, lines 2-15) provided on the converter body (see figure 1); wherein each of the at least two first  purging base bricks has a first through hole therein, and are spaced from each other (see figure 1 shows as such), and wherein a first bottom purging/powder injection brick  (i.e. tuyere 16, see figure 1 and column 2, lines 2-45) is disposed within each first through hole (see figure 1 shows as such) such that a first gap is formed between each first through hole and first bottom purging/powder injection brick (16); and a  first refractory material filling (i.e. 
monolithic refractory material 24, see figure 1 and column 2, lines 30-40) said first 
through hole.
Hubble et al. does not particularly describe the elements of the second converter bottom in the same manner as claimed, however because the second converter bottom is configured to replace the first converter bottom, means it is structurally identical and includes the same elements as the first converter bottom. Because the bottom converter of Hubble et al. is removable and replaceable, selection to replace the first converter bottom when eroded and exceeds safety limit with another independent removable/replaceable converter bottoms that is structurally identical without altering the operation of the powder-bottom-injecting converter would have been obvious to one of ordinary skill in that art before the effectively filling date of the claimed invention.
            Regarding claim 9, Hubble et al. in figure 1 for example shows a powder-bottom-injecting converter (10) in which an upper end surface of each of the first purging base bricks (18) is higher than the first converter bottom (12). But fails to teach said height differential to be about 50-100 mm. Thus, the instant claim differs from Hubble et al. powder-bottom-injecting converter assembly only by the dimension of a claimed feature, however, it is well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04. IV.A.. It this instant case selection to choose a suitable purging base brick height to include that being claimed base on the scale of the powder-bottom-injecting converter assembly would have been obvious to one of ordinary skill in the at before the 
effectively filling date of the claimed invention.
	Regarding claims 10-13, Hubble et al. in figure 1 for example shows a powder-bottom-injecting converter (10) that comprises all the features set forth in these claims to include a powder transport pipe within each of the removable /replaceable bottom purging/powder injection bricks (16) that defines an inner diameter (D) for the powder 
Transport, a space defined between each of the purging base bricks (18) and a joint between the first converter bottom (12) and the converter body (10) but fails to particular teach the dimensions of said inner diameter, the spacing and a dimension of the joint between the first converter bottom (12) and the converter body (10) in the manner as claimed. Thus, the instant claim differs from Hubble et al. powder-bottom-injecting converter assembly only by the dimensions of the claimed features, however, it is well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04. IV.A..
Response to Arguments
8.	Applicant’s arguments with respect to claims 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 
argument.
It is further noted that the newly introduced claim 8 is deemed indefinite for being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. In particular why the first converter bottom is removed to necessitate its replacement by a second bottom converter is not set forth in the claim. Furthermore, the claims 8-13 are instant presented insofar as definite are deemed obvious over Hubble et al. as presented above.
 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rote (US 3,802,564) is also cited in PTO-892.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733     
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733